Citation Nr: 0911689	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-32 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), to include whether new and material evidence 
has been presented to reopen the claim.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.


FINDINGS OF FACT

1.  A Board decision in January 1997 denied a claim of 
service connection for PTSD on the basis that the current 
diagnosis of PTSD was based upon an unverified account of 
stressors.

2.  Evidence of record since the Board's January 1997 
decision is new and material as it corroborates that the 
Veteran may have been exposed to mortar attacks while 
stationed at Phan Rang Airbase.

3.  The Veteran manifests PTSD as a result of a verified in-
service stressor.


CONCLUSIONS OF LAW

1.  A January 1997 Board decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2008).

2.  The evidence received since the January 1997 Board 
decision is new and material; the claim is reopened.  
38 C.F.R. §§ 5103, 5103A, 5107, 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.304 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303.  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

Where a veteran alleges non-combat stressors, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen, 10 Vet. App. at 
142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Where there are conflicting statements or opinions from 
medical professionals, it is within the Board's province to 
weigh the probative value of those opinions.  In Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service medical records (SMRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is that 
such opinion is based on an accurate factual predicate, 
regardless of whether the information supporting the opinion 
is obtained by review of medical records or lay reports of 
injury, symptoms and/or treatment.  See Harris v. West, 203 
F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based 
on accurate lay history deemed competent medical evidence in 
support of the claim); Kowalski v. Nicholson, 19 Vet. App. 
171, 177 (2005) (holding that a medical opinion cannot be 
disregarded solely on the rationale that the medical opinion 
was based on history given by the veteran); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that the Board may 
reject a medical opinion based on an inaccurate factual 
basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) has 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The RO has reopened a prior final decision denying the 
Veteran's claim for PTSD, and denied the claim on the merits.  
The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).

A Board decision in January 1997 denied a claim of service 
connection for PTSD on the basis that the current diagnosis 
of PTSD was based upon an unverified account of stressors.  
That decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100. 

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  See 
generally 66 Fed. Reg. 45620 (August 29, 2001).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

Evidence of record since the Board's January 1997 includes 
service department information which corroborates that mortar 
attacks occurred at Phan Rang Airbase at a time when the 
Veteran had been present at such location.  This evidence of 
suggests that the Veteran was, in fact, exposed to such 
attacks.  Pentecost, 16 Vet. App. 124 (2002).  As such, the 
Board finds that new and material evidence has been submitted 
to reopen the claim.

The evidence of record includes a conflict of opinion as to 
whether the Veteran currently manifests PTSD.  As indicated 
above, the Board has an obligation to evaluate the probative 
value of the opinions for and against the claim.

The Veteran was first diagnosed with PTSD at Andrews 
Counseling Associates in January 1993, pursuant to a VA 
referral.  At the time, the Veteran reported coming under 
enemy fire 2 to 3 times per week.  He presented with symptoms 
such as irritability, sleep impairment, difficulty 
concentrating, hypervigilance, exaggerated startle response, 
anhedonia, social isolation and difficulty disconnecting 
current thoughts from Vietnam recollections.  The Veteran was 
diagnosed with PTSD under a format consistent with DSM-IV.

In March 1993, the Veteran underwent VA PTSD examination.  
The Veteran described his in-service stressors as being 
exposed to firefights.  He presented with symptoms of 
depression, sleep difficulty since Vietnam, constant 
rumination, preoccupation and resentment of Vietnam 
experiences, social isolation, anhedonia, difficulty with 
authority figures, startle response, irritability, resentment 
with Vietnam experiences, chronic apprehension and 
hypervigilance.  The examiner noted that the Veteran had a 
number of severe traumatic events which stuck in his mind, 
but did not elaborate any further.  The Veteran was diagnosed 
with PTSD under a format consistent with DSM-IV.

Thereafter, the Veteran's private and VA clinical records 
reflect a continued diagnosis of PTSD.  A November 1993 VA 
clinical record noted that the Veteran had learned a flight-
fight response whenever a perceived threat was present in 
Vietnam.  A March 1994 statement from a private psychologist 
indicated that the Veteran manifested PTSD symptoms of (1) 
difficulty staying or falling asleep; (2) irritability or 
outbursts of anger; (3) difficulty concentrating; (4) 
hypervigilance; (5) exaggerated startle response; and (6) 
physiologic reactivity upon exposure of events that symbolize 
or resemble an aspect of the traumatic event.  The last 
clinical record diagnosing PTSD occurred in July 2004, with 
the Veteran's treating internal medicinist reporting PTSD 
symptoms of anxiety, fear and panic attacks.

In May 2007, the Veteran underwent additional VA examination 
based upon review of the claims folder.  The examiner 
indicated that the Veteran had a prior treatment history for 
"anxiety" but did not note the prior history of being 
diagnosed with PTSD.  The examiner found that the Veteran did 
not meet all criterion for a PTSD diagnosis, noting that the 
Veteran did not currently manifest distressing dreams of 
Vietnam, intrusive memories, or avoidance behavior.  The 
Veteran did, however, have symptoms of heightened arousal 
including sleeping difficulty, irritability, and 
hypervigilance.  The examiner diagnosed the Veteran with 
anxiety disorder, not otherwise specified (NOS).

The Board notes that the probative value of a medical opinion 
is lessened when a medical opinion does not provide a 
supporting analysis that Board can weigh against contrary 
opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
As addressed above, the record includes a comprehensive 
private examination in January 1993, as well as a 
comprehensive formal VA compensation and pension examination 
in March 1993, which determined that the Veteran met the DSM-
IV criteria for a PTSD diagnosis.  The clinical records 
reflect a continuing diagnosis of PTSD as late as July 2004.

On the other hand, the May 2007 VA examination report found 
that the Veteran did not manifest PTSD according to DSM-IV 
criteria at the time of examination.  This examiner, however, 
did not explain how the previous PTSD diagnoses were in error 
or incorrect.  In fact, the examination report does not 
acknowledge that PTSD had been previously been diagnosed, and 
only notes a prior history of treatment for "anxiety."  On 
review of the May 2007 VA examination report, the Board 
cannot discern that this examiner's diagnosis was based on an 
accurate factual basis.  As such, the examiner's opinion is 
severely flawed.  See Bielby v. Brown, 7 Vet. App. 260, 268 
(1994) ("In order for an expert's opinion to be based upon 
the facts or data or a case, those facts or data must be 
disclosed to or perceived by the expert prior to rendering an 
opinion[;] otherwise the opinion is merely conjectural and of 
no assistance to the trier of fact.")

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Based upon the evidence provided, the Board finds that any 
doubt should be resolved in favor of the Veteran.  While 
there is some conflict of evidence as to whether the Veteran 
currently manifests symptomatic PTSD, the record contains two 
comprehensive examination reports determining that the 
Veteran meets the DSM-IV criteria for PTSD and relative 
recent treatment records treating PTSD.  The issue of whether 
the Veteran's PTSD is currently symptomatic is not at issue 
before the Board at this time, and the Board finds that 
sufficient evidence of record supports a finding that the 
Veteran manifests PTSD according to DSM-IV criteria.  The 
extent of the disorder related to service is not before the 
Board at this time.  

On review of the record, the Board also finds that the 
Veteran's verified stressor of coming under mortar attacks 
while serving in Vietnam has reasonably been found as one of 
the stressors supporting his PTSD diagnosis.  In sum, the 
Board finds that the Veteran manifests PTSD as a result of a 
verified in-service stressor.  The appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

ORDER

The claim of entitlement to service connection for PTSD is 
reopened and granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


